PER CURIAM.
The petitioner seeks review of a final order of the Florida Real Estate Commission suspending the registration of petitioner as a real estate broker for a period of six months. The commission’s order of suspension was based on its finding that petitioner was guilty of fraud, concealment, dishonest dealings and breach of trust in failing to submit an offer to his principal prior to his purchases of the property in question for his own account, in violation of § 475.25(1) (a) Florida Statutes, F.S.A.
The determinative point before us is whether the final order of the commission is supported by competent substantial evidence. Upon careful consideration of the record, briefs and arguments of counsel, we have concluded that the order of suspension was not supported by competent substantial evidence and was contrary to the manifest preponderance of the evidence. Therefore, certiorari is granted and the final order of the Florida Real Estate Commission under review is quashed.